Citation Nr: 0203312	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  97-13 562	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from August 1959 to August 
1979.  He died in September 1993.  The appellant was the 
veteran's surviving spouse.  She died in July 2001.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  

This matter was previously denied by the Board in a March 
2000 decision.  The appellant appealed that decision to the 
United States Court of Appeals for Veterans Claims ("the 
Court").  In a December 2000 Order, the Court vacated the 
Board's March 2000 decision, and remanded this matter to the 
Board for action consistent with the Appellee's Unopposed 
Motion for Remand and to Stay Proceedings.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1959 to August 1979 and he died in September 1993.

2.  In April 1996, the appellant (the veteran's widow) 
initiated a reopened claim for entitlement to service 
connection for the cause of the veteran's death. 

3.  In April 2002, the Board received confirmation that the 
appellant died in July 2001, while her appeal was still 
pending.  



CONCLUSION OF LAW

In light of the appellant's death, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arose out of the appellant's claim for service 
connection for the cause of the veteran's death.  As noted in 
the Introduction, the Board denied the appellant's claim in a 
March 2000 decision, which the Court vacated in a December 
2000 Order.  The matter was remanded back to the Board.  

Unfortunately, the appellant died in July 2001, during the 
pendency of the appeal.  This appeal on the merits has become 
moot by virtue of the death of the appellant and must be 
dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) 
(West Supp. 2001); 38 C.F.R. § 20.1302 (2001).  In reaching 
this determination, the Board intimates no opinion as to the 
merits of this appeal or to any derivative claim brought by 
either a survivor of the appellant or the veteran.  See 38 
C.F.R. § 20.1106 (2001).


ORDER

The appeal is dismissed.


		
RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



